Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 5/17/2021.
Claims 1-27 are presented for examination.
					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent application No. 14/811,824.
	The instant claims are broader in scope than the ‘824 application in that the instant application does not recite estimating a total length of engagement of a viewing session for the user.  It is old and well known to broaden the scope of the claims by not including estimating the length of viewing in order to reach a broader audience.    

				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


	Claims 1-27 are rejected under 35 U.S.C. 101 because: the claims are directed to selecting an anchor asset from a plurality of assets based on certainty that the anchor set will be viewed by the user.   This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and is a Mental Process under 2A-prong 1 but for the recitation of generic computer components.  That is, other than reciting a display, a device, online engagement, an apparatus performing well known functions that do not take the claim limitation out of the mental process group, and it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, under 2A- prong 2 test. 7. The claim do not provide an inventive step under 2B, as discussed with respect to step 2A prong two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components and cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B.  The claim is ineligible.  
	Dependent claims 2-9 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. The claims further recite variety of assets are selected based on a common theme of the variety of assets; at least a portion of the variety of assets are selected and arranged in the 

	Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent apparatus claim 10 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims. Similar to the claims rejected above. The system/apparatus claim is merely providing an environment in which to carry out the abstract idea.
	Dependent claims 11-18 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. The claims further recite variety of assets are selected based on a common theme of the variety of assets; at least a portion of the variety of assets are selected and arranged in the presentation screen based on human senses and fail to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Claim 19 is rejected under 35 U.S.C. 101 for substantially the same reasons as the claims above. The computer readable medium of claim 19 recites "a computer-readable medium storing one or more sequences of instructions”. Similar to the claims rejected above, there is no improvement to another technology or technical field, no improvements to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular 
	Dependent claims 20-27 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. The claims further recite variety of assets are selected based on a common theme of the variety of assets; at least a portion of the variety of assets are selected and arranged in the presentation screen based on human senses and fail to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
				Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

Claims 1, 3-5, 7-10, 12-14, 16-19, 21-23, 25-27  are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al.(2012/0151511 hereinafter Bernard) in view of Ponte (6,826,559 hereinafter Ponte) .
	With respect to claims 1, 3-5 and 8 Bernard teaches causing display of a set of assets among a plurality of assets to be displayed to a user on a user device (see S2 for obtaining available content to display to the user);
	receiving from the user device, via a network connection, user interactions with the set of assets (i.e. see steps S3 a for rating the available content based on the user’s viewing history);
	Determining that the user interactions indicate that the user has terminated consumption of a particular asset of the set of assets (see S5 for determining that the user switches away/terminates the content item);
	In response to the determination that the user interactions indicate that the user has terminated consumption of the particular asset, selecting an anchor asset from the plurality of asset based on display parameter of the user device such that the user can present the anchor asset to the user and selecting an anchor asset from the plurality of assets, the anchor asset selected based on certainty that the anchor asset will be viewed by the user (see Step S9 for after the user switched away/terminates viewing other content/particular asset, generating recommended item/anchor asset based on updated ratings of the other content that were displayed to the users. In addition parameters ….. such as volume, luminosity, colour and dynamic range” which allows the system to select the anchor asset/recommended asset accordingly) .
	 With respect to selecting a variety of assets from the plurality of assets related to the anchor asset to be displayed during the online engagement, the variety of assets including any combination of: audio, video, text, or image, wherein the variety of assets are selected based on a relationship with the asset and causing a presentation screen by arranging two or assets into the presentation screen and sending via the network connection, the presentation screen to the user device for display. Ponte teaches displaying graphical banner ads/variety of assets on pages that include content related to the banner ad. For example, a web page for an automobile dealer/anchor asset might include advertisement links/variety of assets to sites offering financing for the automobiles and the like.  It would have been obvious to person of ordinary skill in the art at the time of Applicant’s invention to have included in the teachings of Blanchard, the teachings of Ponte of arranging two or assets into a single presentation screen along with the selected asset, because such a modification would allow to display all the information on one page readily available to the users.      
	
	Claims 10, 12-14, 17, 19, 21-23 and 26 correspond to claims 1, 3-5, Bernard also discloses an apparatus and computer readable medium (see Figures 1-2).

	With respect to claims 7,16 and 25,  Bernard further teaches the variety of assets are selected based on a common theme of the variety of assets (see paragraph 0086 type of programme at the specified time is selected as part of the list of recommended content items.)

	With respect to claims 9, 18 and 27, Bernard further teaches at least a portion of the variety of assets are selected and arranged in the presentation screen based on human senses (i.e. content based on what the viewer is seeing, which appears to the sense of sight)(paragraph 0002).


Claims 2, 6, 11, 15, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard in view of Ponte further in view of Reichert Jr. (2016/0277244 hereinafter Reichert.
	
	With respect to claims 2, 11 and 20 Reichert further teaches wherein the single presentation screen is arranged using display parameters of the receiving device (see paragraph 0003 for the presentation control system can analyze the captured portion of the content item (and any additional information) and compare the received portion of content to reference data that is tuned for optimal display. The presentation control system can then provide instruction to modify display configuration settings on the presentation device). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Reichert in order to better customize the presentation based on the receiving device. 

Claims 6, 15 and 24, further recites the asset to be displayed during the online engagement is textual.  Bernard teaches the content audio and video on paragraph 0043.  Bernard is silent as to being text.  Reichert teaches on paragraph 0030 content being text. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the asset being text in order to provide content in written format that might appear to some users.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention the teachings of Reichert in order to obtain the above mentioned advantage.

					Response to Arguments
The 112, first paragraph rejection has been withdrawn.  Applicant has provided  support for arranging two or more anchor assets on Figure 10 and paragraph 0047.
The obviousness Double Patenting rejection has been maintained until a Terminal Disclaimer is filed.  
The 101 rejections have been maintained. The claims are directed to selecting an anchor asset based on the certainty that the asset will be viewed by the users and selecting other assets based on the relationship to the anchor asset. The claims under its broadest reasonable interpretation, can be performed in the human mind, by observing and evaluating the assets to be presented to the users and therefore it’s a Mental process.  That is, other than reciting a processor for performing generic computer functions such as processing data and having a memory for storing and retrieving data and a computer network for receiving and transmitting the set of assets.  
Appellant argues the instant claims are similar to the claims in McRO.  The Examiner disagrees with Appellant because the instant claims are directed to selecting an anchor asset based on the certainty that the asset will be viewed by the users and selecting other assets based on the relationship to the anchor asset which are directed to an abstract idea as shown above.  The claims in McRo were directed to automatically animating lip synchronization and facial expression of animated characters , which is an improvement to computer capabilities and not directed to an Abstract idea as held by the courts  .
Applicant argues that “Neither Bernard, nor Ponte, alone or in combination, teach or disclose selecting an anchor asset from the plurality of assets, the anchor asset is selected based on display parameters of the user device such that the user device can present the anchor asset to the user as recited in Claim 1”.  The Examiner disagrees with Applicant because Bernard teaches on Step S9 after the user switched away/terminates viewing other content/particular asset, generating recommended item/anchor asset based on updated ratings of the other content that were displayed to the users. In addition Bernard teaches on paragraph 0092 “the multimedia system 100 may also analyse the audio-visual parameters ….. such as volume, luminosity, colour and dynamic range” which allows the system to select the anchor asset/recommended 

 “”References of record and not applied:
	Article, titled “ Evaluation of User Reputation on YouTube” teaches determining the quality of related contents using this new social network. Based on this observation, we introduce a user evaluation algorithm for user-generated video sharing website such as YouTube.
	JP 2008193431 (A) teaches PROBLEM TO BE SOLVED: To prevent expiration of viewing period of a desired content, and to recommend a current available content. ;SOLUTION: A content information acquiring section 104 acquires the information about all distributable contents. A viewable time calculating section 105 calculates a viewable time for each of the contents from the content information and the present time, and generates list information in which the contents are sorted in the ascending order of viewable time. A priority determining section 107 selects the information of contents whose viewable time is lower than a threshold value from the list information. A determination section 108 determines whether or not each the content can be reproduced on the basis of the viewable time of the content information selected by the priority determining section 107 and the total reproducing time of all the contents determined to be reproducible together with reproduction time. A recommendation screen generating section 110 generates a recommendation screen for highlighting the content determined to be reproducible by the determination section 108.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688